                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

. TREVOR MATTIS,                                       )
                                                       )
         Plaintiff     .                               )        Case No. 1:16-cv-00306 (Erie)
                                                       )
vs.                                                    )
                                                       )        RICHARD A. LANZILLO
M. OVERMYER, GUSTAFSON,                                )        UNITED STATES MAGISTRATE JUDGE
CUMMINS, BEST, MEALY,                                  )
HASPER, KENNEDY, SHEESLEY,                             )
SGT. ANTHONY, and MCNEELY,                             )
                                                       )        OPINION AND ORDER ON
         Defendants                                    )        RECONSIDERATION
                                                       )


I.       Introduction

         By Order dated July 16, 2019, this Court granted Plaintiff Trevor Mattis' request for

reconsideration of a prior order granting summary judgment to the Defendants. See ECF No.

132. In granting summary judgment to the Defendants, the Court faulted Mattis for failing to

comply with the Local Rules by not attaching and/or filing various exhibits upon which he relied

in opposing the Defendants' motion. See ECF No. 120. Mattis, in his motion for

reconsideration, claimed that he had indeed filed the exhibits and served copies of them upon

opposing counsel. 1 ECF No. 131, p.1-2. The Court granted his request to reconsider and

instructed Mattis to file the missing exhibits and re-serve them on opposing counsel. ECF No.

132. Mattis has complied. See ECF Nos. 133, 134, 135. The Court then afforded the

Defendants an opportunity to respond to the filing of these exhibits should they choose to do so.

ECF No. 137 .. Defendal!ts Hasper and McNeely did so and the other Defendants did not ECF



1
  Mattis filed "Objections to the Court's Memorandum Opinion arid Order on Summary Judgment." But inasmuch
as the parties consented to the jurisdiction of a United States Magistrate Judge, the Court construed his objections as
a motion for reconsideration. See ECF No. 132.

                                                           1
Nos. 138, 139. Having reviewed the exhibits, the Court concludes that it did not err in its prior

Order granting summary judgment.

II.    Standard

       The Federal Rules of Civil Procedure do not specifically address requests for

reconsideration. Rodriguez v. City of Cleveland, 2009 WL 1565956, *1-2 (N.D. Ohio 2009).

Such motions are generally considered under Rule 59(e). Weist v. Lynch, 710 F.3d 121, 127 (3d

Cir. 2013) (citing Fed. Kemper Ins. Co. v. Rauscher, 807 F.2d 345,348 (3d Cir. 1986)). See also

Blystone v. Horn, 664 F.3d 397, 415-16 (3d _Cir. 2011). However, "[t]he scope of a motion for

reconsideration ... is extremely limited." Id. A party seeking reconsideration must show at least

one of the following: "(I) an intervening change in the controlling law; (2) the availability of

new evidence unavailable when the court dismissed the motions; or (3) the need to correct a clear

error oflaw or fact or to prevent manifest injustice." Keifer v. Reinhart Foodservices, LLC, 563

Fed. Appx. 112, 114-115 (3d Cir. 2014) (quoting Max's Seafood Cafe ex rel. Lou-Ann, Inc. v.

Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)). "Because federal courts have a strong interest in

finality of judgments, motions for reconsideration should be granted sparingly." Bolick v. DFS

Servs., LLC, 2012 WL 13018253, at *1 (E.D. Pa. Jan. 25, 2012) (citing United States v.

Babalola, 248 Fed. Appx 409,411 (3d Cir. 2007)); see also Mackv. Yost, 2014 WL 12710689,

at *1 (W.D. Pa. Apr. 3, 2014).

II.    Discussion

       A.      Procedural History

       Defendants Anthony, Best, Cummins, Gustafson, Kennedy, Mealy, Overmyer, and

Sheesley filed a Motion for Summary Judgment on October 23, 2018, as did Defendant

McNeely. ECF No. 100, 104. Defendant Hasper filed a Motion for Summary Judgment on



                                                 2
October 24, 2018. ECF No. 108. Mattis filed a Consolidated Response in Opposition to the

motions on December 17, 2018. (ECF No. 114). Mattis also filed a Response in Opposition to

the Concise Statements of Material Fact (ECF No. 115) and a Brief in Support of Response in

Opposition (ECF No. 117). He also filed an Appendix {o his Response in Opposition (ECF No.

114).

        Numerous pages of exhibits were attached to Mattis' filings. For example, appended to

his Response in Opposition (ECF No. 114) were copies of Defendant Shawn Anthony's

Responses to Plaintiffs Request for Admissions (Second Set) (ECF No. 114-1), Defendant

Rasper's Answers to Plaintiff's Request for Admissions/Interrogatories (Second Set) (ECF No.

114-2), Defendant Kennedy's Responses to Plaintiffs Request for Admissions (ECF No. 114-2),

and Defendant McKeel's Response to Plaintiffs First Request for Admissions (ECF No. 114-2).

Mattis also filed an Appendix which was nothing more than a list and description of one hundred

and twenty-six exhibits. ECF No. 117. Despite a certificate of service to the contrary, none of

the exhibits listed in this Appendix were filed with the Clerk of Court or served on opposing

counsel.

        B.     Exhibits on Reconsideration

        Generally, "it is improper to introduce new exhibits with a motion for reconsideration,

unless the exhibits were somehow unavailable when the original motion was decided."

Panarello v. City of Vineland, 2016 WL 3638108, at *8 (D.N.J. July 7, 2016); see also Blystone

v. Horn, 664 F.3d 397, 415-16 (3d Cir. 2011) ("We have made clear that 'new evidence,' for

reconsideration purposes, does not refer to evidence that a party ... submits to the court after an

adverse ruling. Rather, new evidence in this context means evidence that a party could not

earlier submit to the court because that evidence was not previously available." (quotations and



                                                  3
citations omitted)). But here, Mattis claims he served these exhibits on the Defendants and

Defendants claim never to have received them. Thus, in response to the Court's reconsideration

order, Mattis has now filed the following exhibits: his own affidavit (ECF No. 133, pp. 1-33), the

affidavit of LeRoy Reed (Id. at p. 34), an affidavit of Richard Wimbush (Id. at pp. 35-36), a

declaration of Samuel Right (Id. at p. 37); an affidavit of Barry Jones (Id. at p. 38); an affidavit

of Hyson Frederick (Id. at p. 39); and affidavit of Stephan L. Massenburg II (Id. at p. 41); an

affidavit of Phyllis Cross (Id. at p. 42); an declaration of Anthony Holley (Id. at p. 44); a

declaration of James Heller (Id. at p. 45-46); an affidavit of Sh~darryl Jones (Id. at p. 47); a

declaration of Eric Maple (Id. at p. 48); an affidavit of David Bradley (Id. at p. 49); a declaration
                                    I


of Joshua Benz (Id. at p. 50); an affidavit of Tony [last name illegible] (Id. at p. 51); a

declaration of Roy Wyatt (Id. at p. 52-56); a letter to Superintendent Overmyer from Attorney

Mitchell Scott Stutin, who represented Mattis for his state court post-conviction proceedings (Id.

at p. 57); and a declaration from Angel Ortega and Carlos Martinez (Id. at p. 58). In addition to

these affidavits and declarations, Mattis also filed seventy-five exhibits which constitute copies

of misconduct charges, grievances, medical records, commissary receipts, DOC policy

documents, inmate request forms, psychological progress notes, an academic journal article, and

a copy of a Pennsylvania Code section. ECF No. 134; ECF No. 134-1; ECF No. 135.

       C.      The filing of these new exhibits does not alter the Court's prior decision to grant
               the DOC Defendants' motions for summary judgment.                                   __,

       The Court has carefully reviewed and considered Mattis' recently filed exhibits and

reconsidered its prior decision in light thereof. Nothing contained in these exhibits alters the

Court's prior decision to grant the DOC Defendants' motions for summary judgment. See ECF

No. 128. Starting with Mattis' own affidavit, this exhibit amounts to a restating of the arguments

he raised in his responses in opposition to the Defendants' motions for summary judgment. See,


                                                  4
e.g., ECF No. 114, ECF No. 115, ECF No. 116. The DOC Defendants' motion for summary

judgment was granted because Mattis failed to properly exhaust his administrative remedies. See

ECF No. 123, pp. 14-21. His newly filed affidavit acknowledges the filing of Grievance 619880,

but does not provide any explanation for his failure to name Defendants Overmyer, Kennedy,

Sheesley, Best, Mealy, and Anthony. As previously determined, Mattis did exhaust his claim

regarding the elimination of his Z-Code against Defendants Gustafson and Cummins, but his

affidavit fails to provide any new information that would require the Court to reconsider its prior

holding that Mattis !eceived frequent and proper mental health treatme1?-t and that the summary

judgment record supported the PRT's conclusion that there was no basis for continuing Mattis'

single cell classification.

        Similarly, nothing in the affidavits of the numerous other individuals filed by Mattis

requires the Court to reconsider its prior ruling in favor of the DOC Defendants. These affidavits

do not attest to anything that remotely relates to the exhaustion of Mattis' claims regarding the

revocation of his Z-Code. For example, eight of these affidavits attest to Mattis' contention that

he cannot be housed with another inmate. See ECF No. 133, pp. 37 (Wright); 38 (Jones); 39

(Frederick); 41 (Johnston); 44 (Holley); 45 (Heller); 47 (Jones); and 48 (Maple). The remaining

affidavits focus on the affiant's personal experiences iri the RHU (id. at p. 36 (Reed), 52-55

(Wyatt)); the violent culture or conditions at SCI-Forest (id. at p. 47 (Bradley), 50 (Benz); the

requirement that previously Z-Coded inmates find a roommate (id. at p. 58 (Ortega and

Martinez); and an altercation involving Mattis and a cell mate at a difference prison in 1991 (id.

at p. 51 (last name illegible)). Affiants Bradley, Benz, Ortega, Martinez, and Wyatt do not

mention Mattis by name. There is an affidavit from Phyllis Cross, Mattis' mother, who avers

that her son's difficulties with PTSD make double-celling inappropriate for him. Id. at 42.



                                                 5
Lastly, two affidavits discuss their belief that Defendant Overmyer refused to grant Mattis

release from the RHU. Id. at 35 (Winbush), 40 (Massenburg). Lastly, Mattis has filed a letter

from Attorney Strutin in which counsel asks Defendant Overmyer not to revoke Mattis' Z-Code

status because doing so will impact Mattis' "physical and psychological well-being." Id. at p.

57.

       None of these previously missing affidavits, declarations, and letters speak to Mattis'

failure to properly grieve the removal of his Z-Code by failing to name several of the Defendants

in that process, nor do they provide any evidence from which a reasonable juror could conclude

that the removal of Mattis' Z-Code violated-his rights under the Eighth Amendment.

            D.          The previously missing exhibits do not alter the Court's prior grant of
                        summary judgment to Defendants Hasper and McKeel.

       As noted previously, Defendants Hasper and McKeel filed responses to Mattis' filing of

the missing exhibits. They argue that the new filings have no effect on the Court's prior ruling

awarding them summary judgment. Upon review of these exhibits, the Court agrees. None of

the new exhibits establish a genuine issue of material fact from which a reasonable jury could

conclude that either of these Defendants were deliberately indifferent to or otherwise violated

Mattis' constitutional rights. The previously discussed affidavits are irrelevant to Mattis' claims

against these medical defendants. Further, the medical and psychological records only confirm

that Mattis was evaluated on numerous occasions before his Z-Code was removed. In sum, none

of these replacement filings have any impact on the Court's prior decision and order as relates to

these two Defendants.




                                                 6
III.   Conclusion

       The Court has reconsidered its prior ruling in light of Mattis' recently supplemented

material. The Court's previous ruling (ECF No. 128) on the Defendants' motions for summary

judgment (ECF Nos. 100, 104 and 108) stands.

       So ordered.



                                              ~#    United States Magistrate Judge

.                    .      II,
Entered and ordered this£ day of November, 2019.




                                                7
